                                          KREINDLER                                MEfvlO ENDORSED
              KREINDLER & KREINOLER LLP     I   750 Third Avenue   l   New York, NY 10017-2725
                      office: 212.687.8181 I fax: 212.972.9432 I www.kreindler.com




                                                              December 17, 2019


VIAECF/CM
Judge Andrew L. Carter, Jr.
United States District Court                                                              USDCSDNY
Southern District ofNew York                                                              DOCUMENT
40 Foley Square                                                                           ELECTRONICALLY FILED
New York, NY 10007                                                                        DOC#:------=--~--
                                                                                          DATE FILED: \- 2..- '2.0

       Re:     United States v. David Taylor
               17 Cr. 390 (S.D.N.Y) (ALC)

Dear Judge Carter:

        I represent David Taylor in the above-captioned matter, having been appointed
following the death of his trial counsel about three months after the end of trial. I write to
ask that this Court grant a short adjournment of the sentencing that is currently scheduled
for January 16, 2020 at 10 am in order to allow me to incorporate the findings of the
neuropsychologist in the defense sentencing submission. This is the fourth request for a
sentencing adjournment. The government does not object to this request.

         In light of David Taylor's comportment at court appearances, meetings and during
his pretrial investigation report interview (as reported by the probation officer), this Court
granted a defense motion for a neuropsychology expert. Because of the deterioration in
my client's health and cognitive function, over the course of the summer he was moved
from the Metropolitan Correctional Center to various hospitals and, ultimately, a nursing
home in the Bronx. After obtaining the final set of medical records, the expert scheduled
testing with David Taylor, which required coordination among the expert, defense
counsel, the United States Marshals Service (USMS), which is responsible for David
Taylor's custody upon his departure from the MCC, and the private security service with
which the USMS contracted to provide 24-hour guards at the Bronx nursing home. The
expert was not able to complete testing until November 18, 2019 and because of both the
work required in scoring any analyzing the tests and commitments to other cases and
clients, the expert has not yet provided me with the test results. She expects to have them
by the end of December.

       To effectively prepare David Taylor's sentencing submission, I need an
opportunity to review and incorporate any relevant findings and information in the
neuropsychologist's report. However, I will be out of town with limited access to a
computer and the internet from December 24 until January 5.




               New York                         Boston                          Los Angeles
December 17, 2019
Page2



       I therefore respectfully ask that this Court adjourn sentencing in this matter for
about two weeks, until sometime on or after January 30, 2020.

                                                      Respectfully,

                                                              Isl
                                                      Megan W. Benett

cc: All counsel ofrecord by ECF
